In an action to recover money owed on a loan, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered February 11, 2002, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $25,000.
Ordered that the judgment is affirmed, without costs or disbursements.
A determination of the trial court after a nonjury trial should not be disturbed on appeal unless it is clear that the trial court’s conclusion could not have been reached upon any fair interpretation of the evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; Islamic Ctr. of Harrison v Islamic Science Found., 262 AD2d 362, 363 [1999]). Here, a fair interpretation of the evidence supports the trial court’s conclusion that the defendants were liable to the plaintiff for the funds that he loaned to them. Krausman, J.P., Townes, Crane and Mastro, JJ., concur.